DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on 2/25/2021 and 5/13/2022 have been considered.  

Drawings
The drawings filed on 2/25/2021 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rados et al. (US-2012/0054661 hereinafter, Rados).
Regarding claim 1, Rados teaches a method of operating a user equipment (UE) configured for use with a communications network (Abstract), the method comprising:
measuring network performance characteristic associated with a measurement period; (Page 4 [0047])
identifying, using historical data, an application on the UE responsible for at least one of transmitting data to and receiving data from, the communication network in the measurement period; (Fig. 6A [610] and Page 4 [0048]) and
associating the identity of the identified application with the network performance characteristic.  (Page 4 [0048] and Claim 1)
Regarding claim 2, Rados teaches wherein identifying the application comprises identifying a recently active application.  (Page 3 [0039])
Regarding claim 7, Rados teaches wherein associating the identified application with the network performance characteristic comprises qualifying the network characteristic based on a data usage profile of the identified application.  (Rados Page 4 [0047-0048])
Regarding claim 8, Rados teaches reporting, by the UE, the network performance characteristic and identified application to the communications network.  (Page 3 [0039] “data flow monitor 410 may provide the tracked data to another storage device (e.g., a device in core network 150).”)
Regarding claim 13, Rados teaches wherein the communications network is a cellular radio communications network.  (Page 1 [0017-0018])
Regarding claim 15, Rados teaches determining a data usage metric for the measurement period; (Page 4 [0047]) and
associating the one or more data usage metrics with the network performance characteristic and identified application.  (Page 4 [0047-0048])
Regarding claim 16, Rados teaches wherein the data usage metric comprises at least one of: an amount of data sent by the UE, an amount of data received by the UE, and network latency.  (Page 4 [0047-0048])
Regarding claims 17 and 18, the limitations of claims 17 and 18 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be found in Fig. 2 [230, 200 and 210]~transmitter, processor and memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rados in view of Zalmanovitch et al. (US-2013/0198374 hereinafter, Zalmanovitch).
Regarding claim 3, Rados teaches the limitations of claim 2 above, but differs from the claimed invention by not explicitly reciting wherein identifying the recently active application comprises identifying a recently closed application from a list of recently closed applications.  
In an analogous art, Zalmanovitch teaches on device attribution of network usage data (Abstract) that includes identifying the recently active application comprises identifying a recently closed application from a list of recently closed applications.  (Page 5 [0050])
Before the effect filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rados after modifying it to incorporate the ability to identify recently active applications from a list of recently closed applications of Zalmanovitch since recent transmissions are mostly likely generated from recently used/closed applications.  (Zalmanovitch Page 5 [0050])








	Regarding claim 4, Rados in view of Zalmanovitch teaches wherein identifying the application comprises identifying an application from the list of recently closed applications which closed during or after the measurement period.  (Zalmanovitch Page 5 [0050])
Claims 5, 6, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rados in view of Cimino et al. (US-2015/0127819 hereinafter, Cimino).
Regarding claim 5, Rados teaches the limitations of claim 2 above including wherein identifying the application comprises:
determining a data usage level for the measurement period.  (Page 1 [0013], Pages 4-5 [0050] and Figs. 6A-6C)
However, Rados differs from the claimed invention by not explicitly reciting identifying a recently active application having a data usage profile corresponding to the data usage level.  
In an analogous art, Cimino teaches a method and apparatus to credit background applications with bandwidth activity (Abstract) that includes determining a data usage level for the measurement period; (Fig. 5 [505 and 506]) and
identifying a recently active application having a data usage profile corresponding to the data usage level.  (Claim 1, Page 8 [0070-0075] i.e. identifying as active/inactive and Fig. 5 [507 and 508])
 Before the effect filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rados after modifying it to incorporate the ability to identify recently active applications based on a data usage profile of Cimino since it enables gathering audience measurement statistics (Cimino Page 4 [0036]) and enables proper credit to the correct application.  (Cimino Page 5 [0045])
Regarding claim 6, Rados in view of Cimino teaches wherein determining the data usage level for the measurement period comprises:
determining the number of data packets transmitted/received by the UE during the measurement period; (Rados Page 6 [0062]) and
determining the total amount of data transmitted/received by the UE during the measurement period.  (Rados Fig. 6B and Cimino Pages 4-5 [0044])
Regarding claim 9, Rados in view of Cimino teaches determining if a reporting criterion is met; (Cimino Page 6 [0058] i.e. pushed) and
if the reporting criterion is met, performing the step of reporting the network performance characteristic and identified application to the communications network.  (Cimino Page 6 [0058])
Regarding claim 10, Rados in view of Cimino teaches wherein the reporting criterion is one of:
the UE has moved more than a predetermined distance;
the received signal strength indication (RSSI) of the signal received by the UE from the communications network has changed by more than a predetermined amount;
the data rate or throughput of the signal received by the UE from the communications network has changed by more than a predetermined amount;
the connection type of the UE to the communication network has changed;
a predetermined amount of time has passed since the step of reporting the reporting the network performance characteristic and the identified application was last performed by the UE; (Cimino Page 8 [0079])
a manual network performance test has been run by a user of the UE;
a predetermined application has been active on the UE; and
a predetermined application has closed on the UE.  
Regarding claim 11, Rados in view of Cimino teaches wherein the step of identifying the application is only performed if a reporting criterion is met.  (Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).)
Regarding claim 12, Rados in view of Cimino teaches wherein the network performance characteristic is a data rate at which data is received from or transmitted to the communications network by the UE (Rados Page 4 [0047]), and wherein the method further comprises:
determining a data usage profile of the identified application; (Cimino Page 8 [0070-0075])
determining if the data usage profile matches a predetermined data usage profile; (Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).) and
if so, identifying the measured data rate as the maximum data rate available to the UE during the measurement period.  (Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).)
Regarding claim 14, Rados in view of Cimino teaches wherein the network performance characteristic comprises at least one of: average transmitted data rate, average received data rate, peak transmitted data rate, peak received data rate, received signal strength, packet latency, and packet jitter.  (Cimino Pages 4-5 [0044])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646